Citation Nr: 0914003	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for headaches, to include 
migraines, as secondary to the service-connected 
temporomandibular joint syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk
INTRODUCTION

The Veteran served on active duty from December 1962 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for migraine.  The appellant appeared at a 
hearing held at the RO and testified before the undersigned 
Veterans Law Judge in July 2008.


FINDING OF FACT

The Veteran's headaches, to include migraines, are 
proximately due to his temporomandibular syndrome.


CONCLUSION OF LAW

Headaches, to include migraines, are secondary to 
temporomandibular syndrome.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310  (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis or organic disease of the nervous 
system, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, to include that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a Veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Veteran testified at his July 2008 hearing that his 
migraines are caused by his service-connected mandibular 
condition.  He claimed that he hurt his jaw when he fell from 
the top bed of a bunk bed during service.  His service 
medical records confirm that the Veteran was diagnosed with 
chronic temporomandibular joint arthritis in October 1963, 
was treated for several years, and released from service in 
July 1967 due ineffectiveness of treatment.  Service 
connection for temporomandibular joint dysfunction was 
granted as of May 2005.

The Board has reviewed all the evidence of record, which 
consists of the Veteran's July 2008 hearing testimony; 
statement from the Veteran's VA treating physician dated in 
June 2008; statement from the Veteran's private dentist dated 
in June 2008; and statement from Veteran's private 
neurologist dated in July 2008.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

After considering all the evidence, the Board finds that the 
preponderance of  the evidence weighs in favor of granting 
the Veteran's claim for service connection for headaches, to 
include migraines, as secondary to his service-connected 
temporomandibular joint syndrome.  In June 2008, the 
Veteran's treating physician opined that the only way to 
solve the Veteran's migraine was with proper splint therapy 
as he had been suffering from temporomandibular joint 
syndrome/myofacial pain for quite some time.  In July 2008, 
the Veteran's neurologist stated that for the past ten years, 
the Veteran's jaw pains spread to the cranial muscles, 
associated with tingling of the ears and headaches.  
Furthermore, in July 2008, the Veteran's private dentist 
noted that the Veteran's severe headaches were triggered by 
chewing hard food or mild trauma to the jaw.  The dentist 
provided a diagnosis of chronic muscle pain affecting the 
masticatory muscles that caused and triggered the Veteran's 
headaches.    

For the foregoing reasons, the Board finds that the Veteran's 
headaches, to include migraines, are proximately due to or 
the result of the Veteran's service-connected 
temporomandibular joint syndrome.  Thus, service connection 
for headaches, to include migraines, is granted.


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2005, July 2005 and 
January 2009; a rating decision in October 2005; a statement 
of the case in August 2006; and a supplemental statement of 
the case in July 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Entitlement to service connection for headaches, to include 
migraines, as secondary to service-connected 
temporomandibular joint syndrome is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


